Citation Nr: 0812675	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  99-04-300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to service connection for a left knee 
disorder.

2.	Entitlement to service connection for a right knee 
disorder.

3.	Entitlement to a rating in excess of 10 percent for a 
service-connected a low back strain from April 11, 1998 
through July 24, 2007.

4.	Entitlement to a rating in excess of 20 percent for a 
service-connected low back strain from July 25, 2007.


REPRESENTATION

Appellant represented by: New Jersey Department of Military 
and Veterans' Affairs




WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 1998 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which 
denied an increased rating in excess of 10 percent for a 
service connected low back disability, and declined to reopen 
a service connection claim for a bilateral knee disability.  
The RO issued a notice of the decision in November 1998, and 
the veteran timely filed a Notice of Disagreement (NOD) in 
December 1998.  Subsequently, in January 1999 the RO provided 
a Statement of the Case (SOC), and thereafter, in February 
1999, the veteran timely filed a substantive appeal.  The RO 
issued a Supplemental Statement of the Case (SSOC) in 
December 2004.

The veteran requested a Travel Board hearing on this matter, 
which was held in May 2006 where the veteran presented as a 
witness before the undersigned veterans law judge.  A 
transcript of the hearing is of record.

On appeal in September 2006, the Board reopened the veteran's 
claims for service connection for right and left knee 
disabilities, and remanded these issues as well as the 
increased rating claim for his service connection low back 
disability for additional development, to include providing 
proper Veterans Claims Assistance Act (VCAA) notice and a VA 
orthopedic examination, and obtaining Social Security 
Administration (SSA) records.  Thereafter, in November 2007, 
the RO granted an increased rating for the low back 
disability to 20 percent from July 25, 2007, the date at 
which time the increase in disability became manifest.  It 
issued a notice of this decision in November 2007 as well as 
an SSOC as to this claim and the issues of service connection 
for a bilateral knee disorder.  

The Board finds that the Appeals Management Center (AMC)/RO 
complied with the September 2006 Remand directive, and 
therefore the Board may proceed with its review of the 
appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(noting Board's duty to "insure [the RO's] compliance" with 
the terms of its remand orders).

The Board finds references to radiculopathy of the right 
lower extremity, which raises a claim for entitlement to a 
separate compensable rating for a neurological disability 
secondary to or associated with the veteran's service-
connected low back strain.  This matter is REMANDED to the RO 
via the AMC, in Washington, DC.  (See remand appended to the 
decision below.)  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision; of the information VA 
failed to provide or failed to provide in a timely 
fashion, any resulting prejudice has been rebutted.

2.	The veteran's service medical records indicate that he was 
evaluated and treated on multiple occasions for bilateral 
knee pain and there is indication that he sustained 
injuries to both knees during that time; the veteran 
currently has a diagnoses of arthritis and patellar 
deformity of both knees and the evidence falls at least in 
relative equipoise as to whether any causal link exists 
between the in-service knee injuries and the current 
maladies.
3.	From April 11, 1998 through July 24, 2007 the veteran's 
low back disability was manifested by essentially full 
range of motion, back pain and some muscle spasm but not 
by loss of lateral spine motion in any position, ankylosis 
or intervertebral disc syndrome (IDS), or, since September 
26, 2003, forward flexion limited to 60 degrees or less, 
combined range of motion of the thoracolumbar spine to 120 
degrees or less, or guarding severe enough to result in an 
abnormal gait or spinal contour.

4.	From July 25, 2007 the veteran's low back disability has 
been manifested by limitation of flexion of the 
thoracolumbar spine to 40 degrees with pain at the extreme 
end but not by severe limitation of motion, ankylosis, IDS 
or severe lumbosacral strain with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or 
some of the above with abnormal mobility on forced motion.  
(The question of whether a separate compensable rating is 
warranted for radiculopathy or any other neurological 
impairment is addressed in the remand below.)


CONCLUSIONS OF LAW

1.	With application of the doctrine of reasonable doubt, 
service connection for residuals of a left knee injury, to 
include arthritis and deformity of the patella, is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).   

2.	With application of the doctrine of reasonable doubt, 
service connection for residuals of a right knee injury, 
to include arthritis and deformity of the patella, is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).    

3.	From April 11, 1998 through July 24, 2007, the criteria 
for a schedular rating in excess of 10 percent for a 
service connected low back strain have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5289, 5292, 5295 
(prior to September 26, 2003) & Diagnostic Code 5237 
(2007).   

4.	From July 25, 2007 the criteria for a schedular rating in 
excess of 20 percent for a service connected low back 
strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5289, 5292, 5295 (prior to September 26, 2003) & 
Diagnostic Code 5237 (2007).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim.  

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that service connection for a 
left knee and a right knee disability is warranted, and 
therefore, a further discussion of the VCAA duties as to 
these claims is unnecessary at this time.  The Board will 
address VCAA requirements as related to the veteran's 
increased rating claim below.    

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
September 2006 letter sent to the veteran by the RO 
adequately apprised him of most of the information and 
evidence needed to substantiate the claim, and of the 
information it failed to provide, any prejudice to the 
veteran has been rebutted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
of Appeals for Veterans Claims (Court) held VA must provide 
notice that includes: (1) notification that the claimant must 
provide (or ask the Secretary to obtain), medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) at least general 
notice of any specific measurement or testing requirements 
needed for an increased rating if the Diagnostic Code 
contains rating criteria that would not be satisfied by 
demonstrating only a general worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life; (3) 
notification that if an increase in disability is found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) 
notification of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability, as 
outlined by the Court in Vazquez-Flores, supra.  

The September 2006 letter from the RO satisfies most of these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claims, namely, proof of that his 
service connected back disability had worsened.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in his possession, to 
include evidence demonstrating the impact of the disability 
on his employment, and apprised him of how VA calculates 
disability ratings and assigns effective dates in accordance 
with Dingess and Vazquez.  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board comments that the September 2006 letter did not 
specifically apprise the veteran at least generally of the 
range of motion measurements required to show increased 
disability under applicable Diagnostic Codes, as contemplated 
by Vazquez.  Where such an error occurred, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders, 487 F.3d at 
886, 889 (recognizing that "VCAA notice errors are reviewed 
under a prejudicial error rule" and holding that "all VCAA 
notice errors are presumed prejudicial and . . . VA has the 
burden of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    
     
The Board determines that despite the September 2006 letter's 
inadequate notice pertaining to at least general information 
of any specific measurement or testing requirements needed 
for an increased rating, any presumed prejudice to the 
veteran has been rebutted.  Specifically, at his May 2006 
Travel Board hearing, the veteran, through his accredited 
representative, demonstrated actual knowledge of the 
applicable Code of Federal Regulation Diagnostic Codes 
pertaining to the back.  See Hearing Transcript at 3 
(specifically referencing and citing to Diagnostic Codes 
relating to back disabilities).  Under such a circumstance, 
the Board concludes that the presumed prejudice to the 
veteran has been rebutted. 

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
November 1998 RO decision that is the subject of this appeal 
in its September 2006 letter.  The RO cured this defect, 
however, by providing this complete VCAA notice together with 
readjudication of the claim, as demonstrated by the November 
2007 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
The veteran thus was not prejudiced by any defect in timing, 
as "the purpose behind the notice has been satisfied . . . 
that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield, 19 Vet. App. at 128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a July 2007 VA examination, which was thorough in 
nature.  This examination and the other medical evidence of 
record contain findings that are adequate for rating the 
veteran's low back strain.  (As noted above, the instant 
Board decision grants the other two claims on appeal, service 
connection for right and left knee disabilities.)  The Board 
finds that the medical evidence of record is sufficient to 
resolve this appeal, and the VA has no further duty to 
provide an examination or opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.



II. Service Connection

a. Law & Regulations
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

Additionally, 38 C.F.R. § 3.303(b) "provides an alternative 
method of demonstrating entitlement to service connection" 
for chronic conditions.  Rose v. West, 11 Vet. App. 169, 172 
(1998) (Emphasis in original); accord Cotant v. Principi, 17 
Vet. App. 116, 133 (2003); Savage, 10 Vet. App. at 495-96 
(noting that § 3.303(b) provides a "substitute way of 
showing in-service incurrence and medical nexus") (Emphasis 
in original); see 38 C.F.R. § 3.303(b) ("Chronicity and 
continuity").  It provides that "[w]ith chronic disease 
shown as such in service . . . subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes."  38 C.F.R. § 3.303(b); accord Savage, 
supra, at 495 (noting that a veteran may employ § 3.303(b) 
"when the evidence demonstrates: (1) that the veteran had a 
chronic disease in service, or during an applicable 
presumption period . . . and (2) that the veteran presently 
has the same condition").  This does not mean "that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clearcut clinical entity, at some later date."  
38 C.F.R. § 3.303(b).  It does mean, however, that in order 
to demonstrate the existence of a chronic disease in service, 
the record must reflect "a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word 'Chronic.'"  38 C.F.R. § 3.303(b).  
Further, "[w]hen the disease identity is established . . . 
there is no requirement of evidentiary showing of 
continuity."  38 C.F.R. § 3.303(b).  However, "[c]ontinuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim."  38 C.F.R. § 3.303(b).    

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  

b. Factual Background
In the veteran's March 1971 Report of Medical Examination for 
Induction, he received a normal clinical evaluation of the 
lower extremities.  

A March 1972 service medical record indicates that the 
veteran complained of pain in the knees.  He indicated that 
he had injured the knees twice the week before while playing 
basketball, and that he chronically felt swelling and pain 
when engaging in sports for several hours.  At this time, the 
knees were stable without effusion, and the examiner offered 
the impression of early chondromalacia patella.  

The veteran had similar reports of bilateral knee pain in 
April 1972 and June 1972.  He exhibited crepitus of the left 
patella with tenderness over the mid-meniscus of the right 
leg in April 1972, but a Radiographic Report indicated that 
views of both knees revealed no evidence of bone, joint or 
soft tissue abnormality.  A clinical history of left 
chondromalacia of the patella and a mid-meniscus injury to 
the right knee was noted.  

A February 1973 Report of Medical Examination for Discharge 
reflects a normal clinical evaluation of the lower 
extremities.  In the accompanying Report of Medical History, 
the veteran made no indication that he had knee trouble.  

A September 1973 VA Radiographic Report indicates that the 
veteran sustained an injury to the bilateral knees during 
service while playing sports.  Studies of both knees showed 
no evidence of fracture, dislocation or other bone or joint 
pathology, and a physical examination revealed symmetrical 
knees without deformity, tenderness, redness, swelling or 
limitation of motion.  At this time, the veteran reported 
that he experienced aching of the knees during rigorous sport 
activity, but reported none during the physical examination, 
which included complete knee bending.    

A June 1988 Health Unit Case record discloses that the 
veteran had knee pains. Other such records dated October 
1990, April 1991, January 1992, and February 1992 state that 
the veteran had a knee wrap and knee pain.    

November 1990, August 1997 and September 1997 private medical 
notes indicate that the veteran had pain or swelling of the 
lower extremities and legs.  

As reflected in January 1998 VA medical reports, the veteran 
had bilateral knee pain with right knee swelling and 
arthralgia.  A February 1998 VA medical report indicates that 
the veteran had arthritis of the bilateral knees, and he 
indicated as such in his February 1999 substantive appeal.    

The veteran complained of bilateral knee pain as noted in May 
1998 and January 1999 VA medical records.  A physical 
examination in January 1999 revealed no deformity or edema, 
and a January 1999 MRI of the left knee revealed a probably 
normal ACL; a diminutive medial meniscus, without definite 
tear; and minimal effusion with superficial subcutaneous 
edema.  The examiner could not rule out a chronic tear, and 
she opined that the veteran had stress versus chronic post-
traumatic osteophytes arising from the anteroinferior aspect 
of the patella.  She concluded that "[t]his may be related 
to patient history of remote trauma to the knees ('fall on 
knees about 20 years ago')."  

As reflected in a February 1999 VA medical report, the 
veteran complained of bilateral knee pain, with locking of 
the left knee.  A VA medical examination report, also dated 
February 1999, conveys that the veteran had degenerative 
joint disease (DJD) of the bilateral knees, and a possible 
right lateral meniscus tear and left medial meniscus tear.  
An accompanying MRI of the right knee revealed a possible 
partial versus intrasubstance ACL tear; possible chronic PCL 
tear (mid aspect); questionable lateral meniscal posterior 
horn inferior degenerative tear; small effusion; anterior 
superficial subcutaneous edema; and patellofemoral arthritis 
with Peligrini-Stieda inferior patellar pole asymmetric 
spurring.    

In July 2007 the veteran underwent a VA examination of the 
knees.  The clinician reviewed the claims file, to include 
the veteran's service medical records.  A physical 
examination revealed that the veteran's medial and lateral 
meniscus were intact, as were his ACL and PCL.  He exhibited 
a full range of motion of the left knee.  Based on the 
clinician's review of the veteran's claims file and the 
physical examination he concluded that it "did not show any 
right knee or left knee disability is not causally linked to 
any incidents of active duty. . . . The patient has 
functional impairment due to nonservice-connected stroke with 
right hemiparesis and not connected to low back strain.  
Right knee examination shows mild limitation of range of 
motion and chronic outcome of nonservice-connected right 
hemiparesis.  Left knee shows functional range of motion 
adequate, and stability is adequate.  Hence, mild changes in 
the knee are due to aging process."

A companion radiology report indicates that the right knee 
evidenced no acute fracture or dislocation, although the 
veteran had mild osteoarthritis in the medical joint space, 
moderate joint effusion, and "[d]eformity of the patella, 
likely secondary to previous trauma."  



c. Discussion
The Board determines that the evidence falls at least in 
relative equipoise with respect to the veteran's claims for 
service connection for left and right knee disabilities, in 
which case, he receives the benefit of the doubt in his 
favor.  38 U.S.C.A. § 5107(b).  In particular, as reflected 
in his service medical records, the veteran sought treatment 
for bilateral knee symptoms following apparent knee injuries 
on several occasions from March 1972 to June 1972 while on 
active duty.   In addition, as reflected in post-service 
medical reports and as noted by the most recent July 2007 VA 
examiner, the veteran has received diagnoses of DJD or 
arthritis and patellar deformity of both knees and there is a 
history of meniscal tearing of the knees.  As such, the Board 
determines that he currently has a bilateral knee disorder.

The only question remaining, therefore, amounts to whether 
any of the veteran's current bilateral knee disorders is 
causally linked to the documented in-service bilateral knee 
pain and injuries.  In this regard, the Board notes that the 
record contains competing medical opinions with respect to 
whether any such nexus exists.  In such a circumstance, the 
Board must determine how much weight to afford each opinion.  
See Cathell v. Brown, 8 Vet. App. 539, 543(1996) (noting that 
"[i]t is the responsibility of the B[oard] . . . to assess 
the credibility and weight to be given to evidence"); 
Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  The Board 
may place greater weight on one medical professional's 
opinion over another, depending on factors such as the 
reasoning employed, medical expertise, the thoroughness and 
detail of the opinion, whether or not, and the extent to 
which, they reviewed prior clinical records or the claims 
file, and other evidence.  See Guerrieri, supra, at 470-71 
("The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches"); 
accord Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The 
Board's determination in this regard must be explained in a 
statement providing adequate reasons and bases.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (noting that the Board may 
"favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons and bases").     

As noted above, the July 2007 VA examiner determined, after 
conducting a physical examination and thoroughly reviewing 
the claims file, that any current bilateral knee disorder was 
age-related or related to the veteran's nonservice-connected 
stroke, which would weigh against the veteran's claims.  On 
the other hand, the July 2007 radiologist, after reviewing X-
ray film, concluded the opposite, namely, that a deformity of 
the patella "likely [was] secondary to previous trauma," 
while the January 1999 radiologist suggested that the 
veteran's knee disorder "may be related to . . . remote 
trauma to the knees" during active service.  The July 2007 
opinion supports the claims for service connection and the 
latter opinion from a radiologist, while speculative, 
provides additional support when read in conjunction with the 
clinical findings and the July 2007 opinion.  While neither 
radiologist provided detailed rationale for their 
conclusions, the July 2007 VA examiner likewise did not 
supply extensive rationale for his unfavorable determination.  
Most significantly, although the July 2007 examiner noted the 
veteran's documented in-service knee injuries, he did not 
explain why said injuries, instead of age or residuals of a 
stroke, could not have caused the current disorders, but 
appeared to summarily dismiss any such favorable connection 
without discussion.  When viewing this evidence in totality, 
the Board concludes that the positive and negative opinions 
roughly balance each other, in which case, the veteran 
receives the benefit of the doubt to his advantage.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the 
Board finds that service connection is warranted for 
residuals of right and left knee injuries, to include 
arthritis and patellar deformity of both knees, which were 
diagnosed upon the most recent VA examination.        
  

III. Increased Rating

a. Law & Regulations
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to 
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(Emphasis added).  

38 C.F.R. § 4.71a sets forth the schedule of ratings for the 
musculoskeletal system, to include disabilities of the spine.  
At the time the veteran filed his increased rating claim in 
April 1998, the following relevant provisions in 38 C.F.R. § 
4.71a relating to evaluations of the spine, were in effect:  
Under Diagnostic Code 5289, a veteran would receive a rating 
of 40 percent for favorable ankylosis of the lumbar spine and 
50 percent for unfavorable ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5289 (1997).  Pursuant to Diagnostic Code 
5292, a veteran would receive 10 percent, 20 percent or a 
maximum rating of 40 percent for slight, moderate or severe 
limitation of motion of the lumbar spine respectively.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1997).  Under 
Diagnostic Code 5295, a veteran would generate a 10 percent 
evaluation for a lumbosacral strain with characteristic pain 
on motion, 20 percent for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position, and a maximum 
rating of 40 percent for severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldwaithe's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1997).  

With respect to evaluations for intervertebral disc syndrome 
(IDS), as explained in more detail below, service connection 
is not in effect for disc disease of the thoracic or lumbar 
spine.  In fact, the overwhelming preponderance of the 
medical evidence is against such a diagnosis.  Accordingly, 
Diagnostic Codes 5293 (to include as amended on September 23, 
2002) and 5243 (effective from September 26, 2003) are not 
applicable to this appeal.  

Subsequently, during the pendency of this appeal, 38 C.F.R. § 
4.71a and accompanying Diagnostic Codes underwent revisions, 
effective from September 23, 2002 and September 26, 2003.  
See 68 Fed. Reg. 51454 (Aug. 27, 2003); 67 Fed. Reg. 54345 
(Aug. 22, 2002).  As a general matter, "[c]ongressional 
enactments and administrative rules will not be construed to 
have retroactive effect unless their language requires this 
result."  Kuzma v. Principi, 341 F.3d 1327, 1328 (Fed. Cir. 
2003) (internal quotation marks and citation omitted).  
Accordingly, when a new statute or regulation has been 
promulgated while a claim is still pending before VA, the new 
provision will apply only to the period on and after its 
effective date, unless otherwise clearly indicated by the 
statute or regulation, while the former provision will apply 
to the pending claim prior to that effective date.  See id.; 
VAOPGCPREC 7-03.  With these principles in mind, the Board 
recognizes that because the issue in this appeal spans both 
before and after the amendments, the Board must evaluate the 
veteran's disability under the pre-September 2002 and 2003 
amendment versions of 38 C.F.R. § 4.71a as well as the post-
September 2002 and 2003 amendment versions.  See VAOPGCPREC 
3-2000 (Apr. 10, 2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  

Relevant to the instant case, after September 26, 2003, a 
veteran, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, will 
receive a 40 percent rating when he exhibits forward flexion 
of the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, 5242 (2007).  The next higher 
rating of 50 percent will be awarded when a veteran displays 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a veteran will generate the maximum 100 percent evaluation if 
he has unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, 5242 (2007).  

The Board additionally comments that Note (2) accompanying 
the General Rating Formula for Diseases and Injuries of the 
Spine indicates that for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, 
Note (2) (2007).  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  38 C.F.R. § 4.71a, Note (2) (2006).  

DeLuca Factors
The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  38 C.F.R. § 4.40; accord 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as here, "the relevant temporal focus . . . is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim."  Hart v. Mayfield, --
Vet. App.--, 2007 WL 4098218, * 3; see also Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).   In this regard, the Court 
has recognized that "[i]f VA's adjudication of any 
increased-rating claim is lengthy, a claimant may experience 
multiple distinct degrees of disability that would result in 
different levels of compensation from the time the increased-
rating claim was filed until a final decision on that claim 
is made."  Hart, supra, at *3.  Accordingly, "staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings."  Id.
   
In addition, "[w]here there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating."  38 C.F.R. § 4.7.  

b. Factual Background
January 1998, February 1998, May 1998 and August 1998 VA 
medical reports note the veteran's complaints of back pain 
for which he took medication.  The veteran conveyed that he 
had constant back pain in his February 1999 substantive 
appeal.

An August 1998 VA physical examination of the back revealed 
that the veteran had a normal spine, with some mild 
tenderness subjectively in the low back in the L5, S1 region.  
He exhibited normal flexion, extension and lateral movement 
throughout, without significant pain on palpation except for 
a little bit of tenderness in the L5, S1 area.  Motor and 
sensory examinations were grossly intact, along with 
reflexes.  He had no generalized muscle weakness or wasting.  
Based on these data, the physician diagnosed the veteran with 
lumbosacral sprain, currently not exacerbated.  He also noted 
that the veteran performed certain activities throughout the 
day for his job, to include, sitting, standing, bending, 
walking, pushing and pulling.  

March 2004 private medical records indicate that the veteran 
complained of low back pain.  He had no associated numbness 
or swelling at this time, but he complained of tingling to 
the legs.  A radiology report indicated that the veteran had 
no fracture, and his discs were well-maintained, without 
significant arthritic changes noted.  The impression was a 
normal lumbar spine.  

In a February 2006 Statement in Support of Claim, the veteran 
stated that he had arthritis of the knees and back.  

At his May 2006 Travel Board hearing the veteran testified 
that he had back cramps manifested by tightening up and an 
inability to stand straight up.  Hearing Transcript at 3.  He 
stated that he "couldn't really go to work and do anything" 
at this time.  Hearing Transcript at 3.  He had worked as a 
postal clerk, which required him to sort mail  Hearing 
Transcript at 4.  The veteran's wife also testified that in 
recent years, he had experienced increased pain in the back 
as well as muscle spasms three to four times weekly, and the 
veteran stated that he had radiating pain down the right leg 
with pain in the knees as well as a limp.  Hearing Transcript 
at 5, 6, 7.  He reported having flare-ups of back pain, but 
stated that he had retired from his job due to having a 
stroke.  Hearing Transcript at 8.           

In July 2007 the veteran underwent a VA examination to assess 
the current severity of his service connected back disorder.  
The examiner reviewed the claims file, and noted that the 
veteran had right upper extremity weakness, nonfunctional and 
right foot drop, although he did not make clear whether these 
symptoms were attributable to the veteran's back disability 
or stroke.  The veteran had no bowel or bladder complaints.  
At this time, he exhibited forward flexion to 40 degrees; 
extension to 20 degrees; left lateral flexion to 30 degrees; 
right lateral flexion to 20 degrees; left lateral rotation to 
30 degrees; and right lateral rotation to 22 degrees.  The 
veteran had pain at the end of range of motion in flexion and 
extension but not side to side.  Repetitive motion caused a 
mild increase of pain, but no essential increase in fatigue, 
weakness or lack of endurance.  The veteran had no objective 
evidence of painful motion or weakness, but the clinician 
detected some spasm.  He had tenderness in the paralumbar 
muscles, right side, with guarding, and the examiner 
attributed the veteran's abnormal gait to his stroke with 
right hemiparesis.  A sensory neurological examination 
revealed no deficit, and the examiner concluded that the 
veteran had no IDS.  He diagnosed the veteran with chronic 
low back pain or low back strain, and stated that the veteran 
"is at least as likely as not there is no additional 
functional loss as a result of service-connected lumbosacral 
sprain . . . Any back changes found are due to chronic 
nonservice-connected back strain or pain is at least not a 
continuation or secondary to service-connected back strain or 
secondary to knee injury or secondary changes in the knee due 
to changes in the knee injury, but some effect in the spine 
is due to nonservice-connected stroke condition."  A 
companion X-ray report revealed mild osteoarthritic changes 
of the lumbar spine.

c. Discussion
The Board determines that the evidence preponderates against 
a schedular rating in excess of 10 percent for the veteran's 
service-connected low back strain from April 11, 1998 through 
July 24, 2007.  In particular, at no time within this period 
has the veteran exhibited ankylosis of the lumbar spine 
(Diagnostic Code 5289) and service connection is not in 
effect for IDS.  Thus, a higher rating is not warranted under 
Diagnostic Codes 5289 or 5293 (to include as amended in 
September 2002), or under the current criteria found in 
Diagnostic Codes 5237 or 5243.  On the question of IDS, the 
Board notes that the overwhelming preponderance of the 
evidence is against a diagnosis of disc disease of the lumbar 
spine or IDS with the most recent examiner in July 2007 
specifically ruling out such a diagnosis.  In addition, while 
the veteran complained of back pain and exhibited tenderness 
with a normal range of motion as of August 1998, and reported 
having muscle spasms and flares as of May 2006, as explained 
in more detail below, such symptomatology does not support a 
rating in excess of 10 percent under either the old or 
current (since September 26, 2003) rating criteria in the 
absence of other abnormal findings.  

Turning first to the "old" criteria (as noted above, 
applicable here for the entire period of time at issue 
because the veteran filed his claim prior to the enactment of 
the revised criteria), the Board determines that the evidence 
dated prior to July 25, 2007 (the effective date of the RO's 
rating decision increasing the evaluation  to 20 percent) 
does not demonstrate that the veteran had "moderate" 
limitation of motion of the lumbar spine, as would be 
required under Diagnostic Code 5292, given his essentially 
full range of motion as documented in August 1998 and again 
in March 2004.  Also, while the veteran reportedly had weekly 
muscle spasms as of May 2006, the evidence of record does not 
support a finding that he had loss of lateral spine motion, 
unilateral, in standing position, or in any other position, 
prior to July 25, 2007, as would be required for a 20 percent 
rating under Diagnostic Code 5295.  Similarly, the evidence 
weighs against his claim for a rating in excess of 10 percent 
from September 26, 2003 (effective date for revised rating 
criteria) through July 24, 2007, under the current criteria, 
as he did not exhibit forward flexion limited to 60 degrees 
or less, combined range of motion of the thoracolumbar spine 
to 120 degrees or less, or muscle spasm or guarding severe 
enough to result in an abnormal gait or spinal contour, as 
would typify a 20 percent evaluation.  Accordingly, a 
schedular rating in excess of 10 percent is not warranted for 
the veteran's lumbar strain prior to July 25, 2007.       

The Board also determines that the evidence weighs against a 
rating in excess of 20 percent for the veteran's low back 
strain from July 25, 2007.  Specifically, the July 2007 VA 
examination report did not indicate that the veteran had 
ankylosis or IDS, as would be required for increased ratings 
in excess of 20 percent under Diagnostic Codes 5289 and 5293 
(1997) or Diagnostic Codes 5243 or 5237 (2007).  In addition, 
while the veteran displayed limitation of forward flexion of 
the thoracolumbar spine to 40 degrees, the examiner did not 
determine that he had forward flexion limited to 30 degrees 
or less, even when considering DeLuca factors of pain, 
weakness or fatigue, as would be required for the next higher 
evaluation of 40 percent under Diagnostic Code 5237.  The 
most recent VA examiner specifically reported that the 
veteran had pain at the end of the motions provided, to 
include forward flexion to 40 degrees.  In this regard, the 
Board also cannot find that the veteran had "severe" 
limitation of motion of the lumbar spine, as would typify a 
40 percent evaluation under Diagnostic Code 5292 (1997) or a 
"severe" lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldwaithe's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, irregularity of joint 
space or abnormal mobility on forced motion, as required 
under Diagnostic Code 5295 (1997).  Instead, while the July 
2007 VA examiner noted the veteran's abnormal gait, he 
attributed this abnormality to residuals of the veteran's 
strokes.  In light of such evidence, the Board must deny this 
claim.   

The question of whether a separate compensable rating is 
warranted for radiculopathy or any other neurological 
impairment secondary to or associated with the veteran's low 
back strain that may be present is addressed in the remand 
below.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for a 
higher rating for the veteran's low back strain for either 
period of time in question.  Accordingly, the benefit of the 
doubt doctrine does not apply to the instant case and the 
claim for a rating in excess of 10 percent for a service 
connected low back strain from April 11, 1998 through July 
24, 2007, or to rating in excess of 20 percent thereafter, 
must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant").

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  See 
also Hupp v. Nicholson, 21 Vet. App. 342, 355 (2007).  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  There has been 
no showing by the veteran that his service-connected back 
disability has necessitated frequent hospitalizations beyond 
that contemplated by the rating schedule or has caused a 
marked interference with employment; instead, at his Travel 
Board hearing the veteran attested that his nonservice 
connected stroke and residuals thereof had impeded his work, 
not his back disorder.  Hearing Transcript at 8 (stating that 
his two strokes had caused him to retire from his job at the 
post office).  In the absence of such factors, the criteria 
for submission for assignment of an extraschedular rating for 
his back disability pursuant to 38 C.F.R. § 3.321(b)(1) are 
not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for residuals of a left knee injury, to 
include arthritis and deformity of the patella is granted.

Service connection for residuals of a right knee injury, to 
include arthritis and deformity of the patella is granted.

A rating in excess of 10 percent for a service connected low 
back strain from April 11, 1998 through July 24, 2007 is 
denied.

A rating in excess of 20 percent for a service connected low 
back strain from July 25, 2007 is denied.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's neurological 
manifestations stemming from his service connected back 
disability.  38 C.F.R. § 19.9 (2007).  As noted above, the 
veteran has complained of tingling in the legs, both in March 
2004 and May 2006, but the July 2007 VA examiner determined 
that the veteran had no sensory neurological deficit.  The 
Board therefore cannot ascertain whether the veteran 
currently experiences any neurological problems related to 
his service connected back disorder, and accordingly, must 
obtain a VA examination to resolve this issue.    

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

The AMC/RO should also provide proper 
VCAA notice with respect to an increased 
rating claim that includes: (1) 
notification that the claimant must 
provide (or ask the Secretary to obtain), 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life; (2) at least general notice 
of any specific measurement or testing 
requirements needed for an increased 
rating if the Diagnostic Code contains 
rating criteria that would not be 
satisfied by demonstrating only a general 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's 
employment and daily life; (3) 
notification that if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0% to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and (4) 
notification of the types of medical and 
lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability, as outlined 
by the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

2. The veteran must be afforded a VA 
neurological examination for the purpose 
of determining whether he currently 
suffers from radiculopathy or other 
neurological disorders attributable to 
his service connected back disability.  
The claims file should be sent to the 
examiner for his or her review. 

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran, the 
physical examination, any diagnostic 
studies are deemed necessary, and any 
additional specialty examinations that 
are warranted, the clinician is requested 
to answer the following question:

(a) If the clinician determines that 
the veteran currently suffers from 
neurological deficiencies, such as 
numbness or tingling of the lower 
extremities, is it at least as 
likely as not (50 percent or greater 
probability) that said neurological 
deficits are causally related to his 
service connected low back strain?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, s/he should so 
indicate in the examination report.  

3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must adjudicate the claim of whether 
there is neurological impairment 
secondary to or associated with the 
veteran's service-connected low back 
strain, to include but not limited to 
radiculopathy of the right lower 
extremity and, if so, whether such 
impairment warrants a separate 
compensable rating.  If the veteran 
remains dissatisfied with the outcome, 
the AMC/RO should issue an appropriate 
SSOC and provide an opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


  
____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


